 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                              NO. 2:15-MC-00115-RSL

11                            Plaintiff,                         (2:03-CR-0015-1)
12           vs.                                            Order Terminating
                                                            Garnishment Proceeding
13   SUZI LEE CHILDS,
14            Defendant/Judgment Debtor,
15         and
16   GAMESTOP CORPORATION,
17                            Garnishee.
18
19          This matter came before the Court on the United States’ Application to

20   Terminate Garnishment Proceeding. For the reasons stated in the United

21   States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).
23
            IT IS ORDERED that the garnishment is terminated and that Gamestop
24
25   Corporation is relieved of further responsibility pursuant to this garnishment.

26   //

27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v. Suzi Lee Childs, USDC#: 2:15-MC-00115-RSL/Case no. 2:03-CR-00015-           SEATTLE, WA 98101
     JLR)- 1                                                                             PHONE: 206-553-7970
 1          Dated this 5th day of February, 2020.
 2
 3                                   A
                                     JUDGE ROBERT S. LASNIK
 4                                   UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v. Suzi Lee Childs, USDC#: 2:15-MC-00115-RSL/Case no. 2:03-CR-00015-           SEATTLE, WA 98101
     JLR)- 2                                                                             PHONE: 206-553-7970
